Citation Nr: 1711421	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  07-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities as of March 11, 2008.

2.  Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis prior to March 11, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1979 to January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2010.  A transcript is of record.  The claim was remanded in February 2011 for additional development.  

In May 2013, the Board denied the claim for a TDIU.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a Memorandum Decision vacating the portion of the Board's decision that denied a TDIU and remanding the claim to the Board for further consideration.  The claim was remanded by the Board again in March 2015 for additional development.  The current record before the Board consists entirely         of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning a rating decision issued in September 2016 that adjudicated claims for service connection for disorders of the left elbow, left shoulder, and right foot; and which granted a claim for service connection for a right ankle disorder and assigned an initial 10 percent disability rating effective June 11, 2012.  This appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for disorders of the left elbow, left shoulder, and right foot, and an initial increased rating for a right ankle disorder, will be the subject of a later Board decision, if ultimately necessary.

In its February 2011 remand, the Board referred a claim for entitlement to service connection for a back condition, which had been raised in a February 2006 communication from the Veteran's representative.  This issue remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The decision below grants entitlement to a TDIU effective March 11, 2008.  For reasons to be discussed more fully below, the issue of entitlement to a TDIU prior to March 11, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record demonstrates that his service-connected disabilities rendered him unable to     secure and follow a substantially gainful occupation as of March 11, 2008.




CONCLUSION OF LAW

As of March 11, 2008, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training,   and previous work experience in arriving at a conclusion, but not to his age or to     the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The Veteran has had a combined disability rating of 70 percent since March 11, 2008.  He is presently service connected for coronary artery disease (rated as 30 percent disabling); chronic renal disease with hypertension (rated as 30 percent disabling);type II diabetes mellitus (rated as 20 percent disabling); left lower extremity peripheral neuropathy (rated as 20 percent disabling); right lower extremity peripheral neuropathy (rated as 20 percent disabling); chondromalacia patella of the left knee (rated as 10 percent disabling); status post cholecystectomy with gastroesophageal reflux disease (GERD) (rated as 10 percent disabling); bilateral retinopathy with cataracts (rated as 10 percent disabling); and right        ankle lateral collateral ligament sprain (rated as 10 percent disabling).  

In his June 2006 VA Form 21-8940, the Veteran reported that he had last worked  on March 14, 2005, when he was dismissed from his job as a nurse with Dighton Corporation due to being unable to work to the fullest.  He did not indicate      which service-connected disability or disabilities prevented him from securing       or following any substantially gainful occupation, but he did report he always       had pain and had been unable to continue working.  In a September 2006 VA Form 21-4192, Dighton Corporation reported that the Veteran had worked there from January 3, 2005 until March 11, 2005, that he had been unable to handle the work load on days, and that he had preferred to step down per a mutual agreement.  

The Veteran testified at the November 2010 hearing that he last worked full time in December 2005.  He had been working privately as a nurse for a quadriplegic man and was fired because he could not move him between a bed and a chair.  He lost the job before that after two weeks because a patient was found on the floor and the Veteran could not get her up.

Records from the Social Security Administration (SSA) reveal that the Veteran filed his claim for benefits based on a back injury, lower leg pain, diabetes, heart disease and depression.  His claim for SSA benefits was denied in 2006 when that agency found that while he was unable to do his past job, his disabilities did not prevent him from doing other work.



During an April 2011 VA examination, the Veteran reported that he had been fired from his job in 2005 because he could not do his job and carry patients from the chair to the bed due to his back and lower extremities.  The VA examiner provided an opinion that the Veteran's combined service connected disabilities (coronary artery disease, hypertension, type II diabetes mellitus, left knee chondromalacia patella, residuals of cholecystectomy, peripheral neuropathy of the left and right lower extremities, and GERD) should not prevent him from obtaining and maintaining a light duty and sedentary occupation; however, the Veteran should avoid prolonged weight bearing and any lifting or physically strenuous work due   to his coronary artery disease and left knee chondromalacia.  The Veteran would also benefit from frequent breaks for diabetes management.  The hypertension, cholecystectomy, and GERD were noted by the examiner to be stable.  

A private vocational evaluation was conducted by Berard Consulting in November 2014.  It was noted that the Veteran was service-connected for the following disabilities that have directly impacted his ability to work, namely coronary      artery disease, type II diabetes mellitus, hypertension, left knee chondromalacia patella, status post cholecystectomy, bilateral retinopathy with cataracts, peripheral neuropathy of both lower extremities, and GERD. It was also noted that the Veteran reported that his disabilities began to affect his employability since 2004, but completely affected everything at work since December 31, 2005, which was his last day of work. The evaluator noted that the Veteran's VA claims file had been reviewed in its entirety and that a vocational teleconference was also conducted.  The evaluator determined that barriers specifically due to the Veteran's service-connected conditions, to include work tolerance, self care, mobility, and work  skills, were hindering the Veteran's ability to become employed.  It was further determined that correlating the expected functions of the jobs the Veteran had    held and his service-connected disabilities, it was quite evident that the Veteran      is unemployable due to the coronary artery disease, type II diabetes mellitus, hypertension, left knee chondromalacia patella, status post cholecystectomy, bilateral retinopathy with cataracts, peripheral neuropathy of both lower extremities, and GERD. It was also the evaluator's opinion that in light of the Veteran's high school education, limited college education, and lengthy career working in the same capacity as a nurse, he lacks transferable skills to pursue other substantially gainful employment.  The evaluator concluded that the Veteran was currently totally unable to sustain and maintain any substantially competitive employment as a result of his service-connected disabilities and that it is at least as likely as not that the Veteran had been totally unable to sustain and maintain any substantially gainful work as a result of his service-connected conditions since 2005.  

The Veteran underwent several VA examinations in April 2016 pursuant to the Board's March 2015 remand, which were conducted by the same examiner.  The examiner provided an opinion that the combined effects of the Veteran's service-connected disabilities (coronary artery disease, diabetes mellitus, hypertension, chondromalacia of the left patella, status post cholecystectomy, bilateral retinopathy with cataracts, peripheral neuropathy of the bilateral lower extremity, and GERD)   at least as likely as not did not/and currently do not preclude limited duty or sedentary employment before and after March 11, 2008, not requiring lifting bending , carrying, standing, walking, climbing stairs or ladders, driving or operating machinery, kneeling/squatting, exertion, straining, operating a computer, any activity requiring continuous vigilance such as watching a monitor or meter or screen, and accommodating/making accessible food choices for gastrointestinal conditions, allowing for immediate and frequent bathroom breaks or to lie        down and rest from activities, with a flexible work load and schedule, and accommodations for telecommuting or other alternative work schedules and arrangements, and provision of a low stress climate controlled environment. 
The rationale was that although the Veteran's current and prior service-connected conditions are severely limiting, and the current economy may provide only limited opportunities with these restrictions, he is still capable of cognitive thinking function and interaction, and use of his hands in a sedentary setting as long as       the above limitations/restrictions can be met and accommodated.


Given the opinion provided by the April 2011 VA examiner that the Veteran should avoid prolonged weight bearing and any lifting or physically strenuous work due     to his coronary artery disease and left knee chondromalacia, and that he would also benefit from frequent breaks for diabetes management, read in conjunction with the positive opinion provided by the private consultant in November 2014 and the April 2016 opinion provided by the VA examiner, who essentially said that the combined effects of the Veteran's service-connected disabilities would need very specific limitations and restrictions in order for him to work even in a sedentary setting, the Board resolves reasonable doubt in the Veteran's favor by finding that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Based on the above analysis, the Board concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a) from March 11, 2008.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted as of March 11, 2008, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran submitted his claim for a TDIU to the RO in June 2006.  Prior to March 11, 2008, however, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a)(2) were not met since the Veteran's combined rating was only 60 percent and he did not have a single disability rated as 60 percent disabling.  The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans         with equal rating of disability.  The question is whether the Veteran is capable            of performing the physical and mental acts required by employment, not whether     the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular   rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed.Reg. 49,886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).  

In this case, the Veteran has been unemployed since late 2005.  During a VA general medicine examination in March 2006, the examiner noted that in regards    to employability, coronary artery disease would preclude the Veteran from physical labor but not from sedentary employment.  During a May 2007 VA examination for the left knee, the examiner felt that there were significant effects on the Veteran's occupation due to his left knee because of decreased mobility.  In addition, the June 2011 VA examiner provided an opinion that the Veteran should avoid prolonged weight bearing and any lifting or physically strenuous work due to his coronary artery disease and left knee chondromalacia, and that he would also benefit from frequent breaks for diabetes management.  The private evaluator provided an opinion in November 2014 that the Veteran had been totally unable to sustain       and maintain any substantially gainful work as a result of his service-connected conditions since 2005.  In light of the foregoing, the Board finds that the Veteran has satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  See Sanden v. Derwinski, 2 Vet. App. 97 (1992) (a medical basis must be identified at arriving at a conclusion which is contrary to one expressed by a trained medical professional).

The Board also notes that it is referring an outstanding claim for service connection for a back condition, which had been raised in a February 2006 communication from the Veteran's representative but never adjudicated, although the RO acknowledged receipt of this claim in a May 2006 letter.  Given that the Veteran has reported not working because he had been fired due to his low back, adjudication of this claim is necessary before the claim for entitlement to a TDIU is referred for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  After the claim for service connection for a back condition has been adjudicated, refer the Veteran's   TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration for the time period prior to March 11, 2008.  The issue of service connection for a back condition should only     be returned to the Board if a timely appeal is filed and perfected. 

2.  If entitlement to a TDIU for the time period prior to March 11, 2008, remains denied, the Veteran should    be provided a supplemental statement of the case and afforded an appropriate period of time within which       to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all   claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


